Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered October 18, 2006 in two personal injury actions. The order, insofar as appealed from, granted the motion of defendants Jason C. Barnes and Christen M. Bacon for summary judgment dismissing the complaint in action No. 1 and granted the motion of defendant Karen L. Zimmerman for summary judgment dismissing the complaint in action No. 2.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Martoche, Smith, Lunn and Pine, JJ.